Landon, J. :
It was an important question upon the trial whether all the injuries of which the plaintiff complained were properly chargeable to the negligence of the defendant. The evidence given by the plaintiff tended to show that in addition to the miscarriage which she underwent, immediately following the injury, she had in consequence suffered from cellulitis, which had resulted in a permanent retroversion of the womb and permanent impairment of her health. Evidence was given, on the part of the defendant, tending to show that the plaintiff, within a few days after her miscarriage, wen! out upon the street on a cold stormy day, and that such exposure was calculated' to aggravate her disorder. The defendant asked the court to instruct the jury that if they found that she did, by such exposure, u produce a subsequent development or condition of her disease, which would not have existed but for that, then for that condition the defendant is not liable in any event.”
The court declined to charge as requested, but did charge that the plaintiff was bound to take ordinary care of herself; that whether she was guilty of negligence in going out so soon after her miscarriage would depend upon whether she felt she was not well enough, but went out recklessly and carelessly, or, whether she felt that she was fairly urged to go out in pursuit of her business, and felt that in doing so she was not guilty of any want of fair care and *440caution. To this charge and to the refusal to charge as requested* the defendant excepted.
The request to charge was properly refused because it did not permit the jury to determine whether her exposure was negligent under the circumstances, or whether independently of her injury it caused her subsequent ill health. We think there was no error in the instruction given. The test submitted by the court was whether she fairly acted in obedience to her own judgment as to what was prudent. There was no suggestion by defendant that she went out in disobedience to medical or other competent advice. The counsel for defendant cites authority to the effect that the negligence of a party is to be determined upon the facts and circumstances of the case, and not upon the opinion of the acting party. We do not contest this proposition; it refers to the opinion given by-the party as a witness upon the trial. Here the opinion of the party was the one upon which she acted, and this was a most important circumstance. Presumably her experience and observation had qualified her to decide such a question in its ordinary phases. But if not, then it was the defendant’s misfortune that it had injured a person not well qualified to act so as to secure complete restoration to health. If she acted in good faith, but misjudged, she did the best that could naturally and reasonably be expected from her. She could not endow herself with any more wisdom and prudence than she had, and if from the lack of them she enhanced her injury, that injury, in her case, was, as was said in Sauter v. New York Central and Hudson River Railroad Company (66 N. Y., 52), a natural consequence of defendant’s acts.
If she was ignorant of the further ills which the defendant’s wrongful act would bring upon her, if she continued to act as her own best judgment dictated, it would seem to be a harsh rule that would cast the sole consequences of those further ills upon herself, as the penalty of her lack of better advice. She was not a volun teer in the care of her ailment. The defendant thrust that burden upon her. Her honest misjudgment, under such circumstances, is not negligence. The true question is, who was the proximate cause of those further ills, she or the railroad company? A wrongful act begins a sequence of harmful effects; an intervening innocently misjudged act of the victim aggravates the harmful effects; but the *441latter act would have been harmless if the original wrong were not still operative. It now operates more harshly. But it is from its-harsher operation that the plaintiff suffers. The original wrongful cause continues to the end and accomplishes the whole result, and is, therefore, the proximate cause. (Vandenburgh v. Truax, 4 Deuio, 464; Pollett v. Long, 56 N. Y., 200.)
The plaintiff had had three physicians, each one at a different time from the other. She called one of them and he gave testimony as to the extent and character of her injuries. The defendant called the other two, and plaintiff objected under sections 834-836 of the Code, to their disclosure of any information they had obtained in their professional visits. The objection was sustained. The Code and the authorities justify the ruling. (Westover v. Ætna Life Ins. Co., 99 N. Y., 56.)
The defendant urges that when the plaintiff waived her right with respect to one physician, she opened the ease to the others, but the statute does not seem to permit such construction. No other points are urged bv the defendant.
The judgment and order must be affirmed, with costs.
Bockes, J., concurred.